COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Annunziata and Senior Judge Duff
  Argued at Alexandria, Virginia

COURTNEY H. SHELTON

v.           Record No.   2183-94-4        MEMORANDUM OPINION * BY
                                           JUDGE CHARLES H. DUFF
COMMONWEALTH OF VIRGINIA                     DECEMBER 5, 1995


          FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                      Donald M. Haddock, Judge

           Frank Salvato for appellant.
           Monica S. McElyea, Assistant Attorney General,
             (James S. Gilmore, III, Attorney General, on
           brief), for appellee.


     Courtney H. Shelton appeals his convictions for possession

of cocaine with intent to distribute and for possession of a

firearm while possessing with intent to distribute cocaine.

Appellant contends (1) that the trial court erred in denying his

motion to suppress, which was based on the warrantless entry by

the police allegedly to secure the premises; and (2) that the

trial court erred by admitting his statements made in response to

police questioning before Miranda warnings were given.       For the

reasons that follow, we affirm appellant's convictions.

                                      I.

     Appellant contends that the trial court erred in failing to

suppress evidence seized in violation of his Fourth Amendment

rights.   On appeal, the burden is on the appellant to show,

considering the evidence in the light most favorable to the

     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
Commonwealth, that the denial of the motion to suppress

constituted reversible error.    See Fore v. Commonwealth, 220 Va.
1007, 1010, 265 S.E.2d 729, 731, cert. denied, 449 U.S. 1017

(1980).   Viewed in this fashion, the evidence supports the

finding that the police were justified in their decision to enter

appellant's apartment to secure the premises.

     In determining whether a warrantless entry to secure the

premises is reasonable, the need to preserve evidence and protect

police officers must be balanced against the person's privacy

interest in his home.   Crosby v. Commonwealth, 6 Va. App. 193,

200, 367 S.E.2d 730, 735 (1988).    The balance is weighed in favor

of entry when
          (1) police officers have probable cause to
          believe evidence is on the premises; (2)
          delaying entry would create a substantial
          risk that evidence will be lost or destroyed
          or the critical nature of the circumstances
          prevents the use of any warrant procedure;
          and (3) the police must not be responsible
          for creating their own exigencies.


Id. at 201, 367 S.E.2d at 735.     The circumstances must be

examined as they reasonably appeared to the law enforcement

officers at the scene when the decision to enter was made.      Verez

v. Commonwealth, 230 Va. 405, 411, 337 S.E.2d 749, 753 (1985),

cert. denied, 479 U.S. 813 (1986).     Once an entry has been

justified, police may conduct a limited security check in areas

where people could hide.   Crosby, 6 Va. App. at 202, 367 S.E.2d

at 735.

     We find that the police officers were justified in entering

                                 -2-
the apartment to secure the premises.    Shortly after an

undercover officer contacted Eric Dillard, he produced a large

amount of crack cocaine for sale.     Dillard was arrested, and gave

the police an address of 38 South Ingram Street.    Because Dillard

produced a large amount of drugs on short notice and had no

paraphernalia on him when arrested, the police suspected that he

had additional drugs, the tools of the trade, and an accomplice

elsewhere.   Based on this information, the police obtained a

search warrant for Dillard's presumed address.    However, Dillard

did not live at this address.
     As soon as the police learned Dillard's correct address,

they sought a second warrant for that location.    While waiting

for the second warrant, the police were concerned that evidence

could be destroyed.   The sale had occurred in close proximity to

Dillard's correct address, he had been arrested in public, and he

would have access to a telephone after booking to contact

accomplices.   Dillard's family, knowing his apartment would soon

be searched, could make phone calls to any accomplices.     Before

entering Dillard's apartment, the police heard music from inside

the apartment, suggesting that someone was inside.    Fearing that

someone was inside the apartment, and knowing that Dillard had

lied about his address, the police were concerned that Dillard

sent them to the wrong location to allow time for an accomplice

to destroy the evidence.   The police reasonably believed, under

the totality of the circumstances, that delaying entry would



                                -3-
create a substantial risk that evidence would be lost or

destroyed.   No evidence suggests that the police created their

own exigencies.

     Once inside Dillard's apartment, the officers did not exceed

the scope of the limited security check.   While looking in places

where a person could hide, the officers discovered that appellant

was on the premises.   Although the officers could have seized the

evidence in plain view, i.e., cocaine residue, a razor blade, and

jeweler's bags, they waited until the warrant was brought to the

scene before seizing these items.
     We hold that the police reasonably believed that they needed

to enter and secure the premises in order to prevent the

destruction of evidence.    Accordingly, we cannot say that the

trial court erred in denying the motion to suppress.

                                 II.

     Without deciding whether Shelton was in custody, we find

that "interrogation" within the meaning of Miranda v. Arizona,

384 U.S. 436 (1966), did not occur and that the trial court did

not err in admitting appellant's statements into evidence.

"Interrogation" requires the police to use words or actions that

they know are reasonably likely to elicit an incriminating

response from the person.    Rhode Island v. Innis, 446 U.S. 291,

301 (1980); Jenkins v. Commonwealth, 244 Va. 445, 453, 423
S.E.2d 360, 365 (1992), cert. denied, 113 S. Ct. 1862 (1993).

Officer Mammarella was not questioning Shelton in an effort to


                                 -4-
obtain incriminating evidence from him.   She merely asked, "Who

are you?"   Shelton responded by volunteering the information that

he lived there.   The officer is not required to ignore

volunteered information.   "Volunteered statements of any kind are

not barred by the Fifth Amendment and their admissibility is not

affected by [Miranda]."    Miranda, 384 U.S. at 478; Blain v.

Commonwealth, 7 Va. App. 10, 15, 371 S.E.2d 838, 841 (1988).

     For the foregoing reasons, we affirm the convictions.
                                               Affirmed.




                                 -5-